Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 – 8, 10, 16, 18 – 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see below) of U.S. Patent No. 9,849,629 B2 in view of Kim et al. US Pub No. 2012/0085280 A1).
Specifically:
Present Application 15/540,274
US Patent 9,849,629 B2
1. A process for the formation of an assembly comprising a structured porous film the process, comprising a) applying a porous film onto an elastic substrate in a stretched state such that a reversible adhesion of the film on 

16. A process for the formation of a compacted porous film comprising: a) application of a porous film onto an elastic substrate in a stretched state such that a reversible adhesion of the film on the stretched substrate occurs, and b) relaxing the substrate with the applied film thereon to obtain a compacted porous film.  
 



18. The process according to claim 16, wherein the film comprises a member selected from a fluoropolymer, a polyvinylalcohol, and a polyurethane.
3. The process according to claim 1, wherein the porous film comprises a member selected from fluoropolymer, a polyvinylalcohol, a polyurethane and combinations thereof.
6. The process according to claim 1, wherein the substrate comprises a member selected from polysiloxane, fluorosilicone, and a rubber.

19. The process according to claim 16, wherein the substrate comprises a 

7. The process according to claim 1, wherein the substrate in step a) is stretched by at least 110 % in at least one direction.

20. The process according to claim 16, wherein the substrate in step a) is stretched by at least 110 % in at least one direction.
7. (Previously Presented) The process 

according to claim 1, wherein the 

substrate is stretched at a processing 

ratio of at least 110 % in at least one 

direction.

8. The process according to claim I, wherein the elastic substrate is stretched at most 110 % in at least one direction.

21. The process according to claim 16, wherein the elastic substrate is stretched by at most 110 % in at least one direction.
8. (Previously Presented) The process according to claim 1, wherein the elastic substrate is stretched at a processing ratio of at most 110 % in at least one direction.


23. The process according to claim 16, further comprising removing the compacted film from the elastic substrate.
1. (Previously Presented) A process for the formation of a structured porous film comprising: a) applying a porous film onto an elastic substrate in a stretched state such that a reversible adhesion of the porous film on the stretched substrate occurs, b) relaxing the substrate with the applied film thereon to obtain a structured porous film, and c) removing the structured porous film from the substrate.


US Patent 9,849,629 B2 does not claim an assembly, a compacted film, or applying a support material to at least a part of the structured film so that the structured porous film to which no support material is attached is releasable.
Kim shows an assembly, a compacted film, and the method of releasing a substrate (paras. 75 and 100).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the present claim language by incorporating the teachings of Kim because .
Allowable Subject Matter
Claims 1 – 3, 5 – 10 and 16 – 23 include allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARL ADAMS/           Examiner, Art Unit 2627